309 N.Y. 958 (1956)
In the Matter of the Claim of Morris L. Lesnik, Appellant,
v.
National Carloading Corporation et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued November 15, 1955.
Decided January 12, 1956
Peter Keber for appellant.
Morgan F. Bisselle and Warren C. Tucker for National Carloading Corporation and another, respondents.
Concur: CONWAY, Ch. J., DESMOND, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ. Taking no part: DYE, J.
Order affirmed, with costs; no opinion.